Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period (12 weeks) ended June 16, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-785 NASH-FINCH COMPANY (Exact Name of Registrant as Specified in its Charter) DELAWARE 41-0431960 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 7600 France Avenue South, P.O. Box 355 Minneapolis, Minnesota 55440-0355 (Address of principal executive offices) (Zip Code) (952) 832-0534 (Registrant's telephone number including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes _X_ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the proceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes _X_ No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No _X_ As of July 10, 2012, 12,226,053 shares of Common Stock of the Registrant were outstanding. Index Page No. Part I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Statements of Income 2 Consolidated Statements of Comprehensive Income 3 Consolidated Balance Sheets 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3.Quantitative and Qualitative Disclosures about Market Risk 24 Item 4.Controls and Procedures 24 Part II – OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3.Defaults upon Senior Securities 24 Item 4.Mine Safety Disclosures 24 Item 5.Other Information 24 Item 6. Exhibits 25 SIGNATURES 26 1 Table of Contents PART I. – FINANCIAL INFORMATION ITEM 1. Financial Statements NASH-FINCH COMPANY AND SUBSIDIARIES Consolidated Statements of Income (unaudited) (In thousands, except per share amounts) 12 Weeks Ended 24 Weeks Ended June 16, June 18, June 16, June 18, 2012 2011 2012 2011 Sales $ 1,092,798 1,099,575 2,151,432 2,199,384 Cost of sales 1,004,004 1,008,998 1,981,915 2,019,818 Gross profit 88,794 90,577 169,517 179,566 Other costs and expenses: Selling, general and administrative 62,900 60,241 121,212 122,818 Gain on acquisition of a business (6,639) - (6,639) - Goodwill impairment 131,991 - 131,991 - Depreciation and amortization 8,382 8,367 16,586 16,950 Interest expense 5,460 5,355 10,598 10,814 Total other costs and expenses 202,094 73,963 273,748 150,582 Earnings (loss) before income taxes (113,300) 16,614 (104,231) 28,984 Income tax expense (benefit) (28,332) 6,563 (24,717) 11,452 Net earnings (loss) $ (84,968) 10,051 (79,514) 17,532 Net earnings (loss) per share: Basic $ (6.55) 0.79 (6.14) 1.38 Diluted $ (6.55) 0.77 (6.14) 1.35 Declared dividends per common share $ 0.18 0.18 0.36 0.36 Weighted average number of common shares outstanding and common equivalent shares outstanding: Basic 12,966 12,744 12,958 12,731 Diluted 12,966 13,042 12,958 13,029 See accompanying notes to consolidated financial statements. 2 Table of Contents NASH-FINCH COMPANY AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (unaudited) (In thousands, except per share amounts) 12 Weeks Ended 24 Weeks Ended (In thousands) June 16, 2012 June 18, 2011 June 16, 2012 June 18, 2011 Net earnings (loss) $ (84,968) 10,051 (79,514) 17,532 Change in fair value of derivatives, net of tax - 75 - 151 ( 2) Comprehensive income (loss) $ (84,968) 10,126 (79,514) 17,683 (1) Net of tax of $48. (2) Net of tax of $97. See accompanying notes to consolidated financial statements. 3 Table of Contents NASH-FINCH COMPANY AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except per share amounts) June 16, December 31, 2012 2011 (unaudited) Assets Current assets: Cash $ 857 773 Accounts and notes receivable, net 253,820 243,763 Inventories 352,380 308,621 Prepaid expenses and other 15,434 17,329 Deferred tax asset, net 7,604 6,896 Total current assets 630,095 577,382 Notes receivable, net 22,645 23,221 Property, plant and equipment: Property, plant and equipment 717,038 686,794 Less accumulated depreciation and amortization (423,583) (413,695) Net property, plant and equipment 293,455 273,099 Goodwill 34,639 170,941 Customer contracts and relationships, net 14,357 15,399 Investment in direct financing leases 2,542 2,677 Other assets 11,637 11,049 Total assets $ 1,009,370 1,073,768 Liabilities and Stockholders' Equity Current liabilities: Current maturities of long-term debt and capital lease obligations $ 2,144 2,932 Accounts payable 237,992 234,722 Accrued expenses 54,904 61,459 Total current liabilities 295,040 299,113 Long-term debt 337,386 278,546 Capital lease obligations 14,868 15,905 Deferred tax liability, net 8,524 40,671 Other liabilities 32,651 34,910 Commitments and contingencies - - Stockholders' equity: Preferred stock - no par value. Authorized 500 shares; none issued - - Common stock - $1.66 2/3 par value. Authorized 50,000 shares; issued 13,765 and 13,727 shares, respectively 22,943 22,878 Additional paid-in capital 118,619 118,222 Common stock held in trust (1,254) (1,254) Deferred compensation obligations 1,254 1,254 Accumulated other comprehensive loss (14,707) (14,707) Retained earnings 246,253 330,470 Common stock in treasury; 1,540 and 1,541 shares, respectively (52,207) (52,240) Total stockholders' equity 320,901 404,623 Total liabilities and stockholders' equity $ 1,009,370 1,073,768 See accompanying notes to consolidated financial statements. 4 Table of Contents NASH-FINCH COMPANY AND SUBSIDIARIES Consolidated Statements of Cash Flows (unaudited) (In thousands) 24 Weeks Ended June 16, June 18, 2012 2011 Operating activities: Net earnings (loss) $ (79,514) 17,532 Adjustments to reconcile net earnings (loss) to net cash provided by (used in) operating activities: Gain on acquisition of a business (6,639) - Depreciation and amortization 16,586 16,950 Amortization of deferred financing costs 576 845 Non-cash convertible debt interest 2,815 2,610 Rebateable loans 1,942 2,066 Provision for (recovery of) bad debts (634) 779 Provision for (recovery of) lease reserves (33) 607 Deferred income tax expense (benefit) (33,657) 3,252 Loss (gain) on sale of property, plant and equipment (387) 1,422 LIFO charge 602 2,632 Asset impairments 62 349 Impairments of goodwill 131,991 - Share-based compensation 1,641 2,531 Deferred compensation 507 609 Other (126) (584) Changes in operating assets and liabilities, net of effects of acquisitions: Accounts and notes receivable (3,396) (5,548) Inventories (33,196) 21,279 Prepaid expenses (1,284) (446) Accounts payable (4,590) (23,230) Accrued expenses (6,275) (4,493) Income taxes payable 2,688 929 Other assets and liabilities (3,058) (2,599) Net cash provided by (used in) operating activities (13,379) 37,492 Investing activities: Proceeds from sale of assets 5,551 3,074 Additions to property, plant and equipment (9,903) (33,110) Business acquired, net of cash (29,700) (1,587) Loans to customers (7,766) (2,285) Payments from customers on loans 506 672 Corporate-owned life insurance, net (80) (902) Other (151) - Net cash used in investing activities (41,543) (34,138) Financing activities: Proceeds from revolving debt 39,800 4,700 Dividends paid (4,398) (4,364) Proceeds from long-term debt 16,890 - Payments of long-term debt (1,260) (251) Payments of capitalized lease obligations (1,194) (1,577) Increase (decrease) in outstanding checks 5,949 (1,526) Payments of deferred financing costs (125) - Tax benefit from share-based compensation 66 - Other (722) (507) Net cash provided by (used in) financing activities 55,006 (3,525) Net increase (decrease) in cash 84 (171) Cash at beginning of year 773 830 Cash at end of period $ 857 659 See accompanying notes to consolidated financial statements. 5 Table of Contents Nash-Finch Company and Subsidiaries Notes to Consolidated Financial Statements June 16, 2012 Note 1 – Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information. Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. For further information, refer to the consolidated financial statements and footnotes included in our Annual Report on Form 10-K for the year ended December 31, 2011. The accompanying unaudited consolidated financial statements include all adjustments which are, in the opinion of management, necessary to present fairly the financial position of Nash-Finch Company and our subsidiaries (“Nash Finch” or “the Company”) at June 16, 2012, and December 31, 2011, the results of operations for the 12 and 24 weeks ended June 16, 2012 (“second quarter 2012”), and June 18, 2011 (“second quarter 2011”), and cash flows for the 24 weeks ended June 16, 2012 and June 18, 2011. Adjustments consist only of normal recurring items, except for any items discussed in the notes below. All material intercompany accounts and transactions have been eliminated in the unaudited consolidated financial statements. Results of operations for the interim periods presented are not necessarily indicative of the results to be expected for the full year. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Note 2 – Goodwill Impairment During the second quarter we performed an impairment test of goodwill due to market conditions as of the end of our fifth fiscal period. The Company’s market capitalization as calculated, using the share price multiplied by the shares outstanding, had declined in the second quarter and from fiscal year end 2011, resulting in a market value significantly lower than the fair value of the business segments. We recorded a goodwill impairment charge of $132.0 million in the second quarter of fiscal 2012, of which $113.0 million related to our Food Distribution segment and $19.0 million related to our Retail segment. Note 3 – Acquisition On April 3, 2012, U Save Foods, Inc., a Nash Finch wholly-owned subsidiary, completed an asset purchase from Bag ‘N Save Inc. of its twelve supermarkets which are located in Omaha and York, Nebraska (“Business”). The Company acquired the inventory, equipment and certain other assets of all locations and also acquired the real estate of six owned locations. The aggregate purchase price paid was $29.7 million in cash. In accordance with the provisions of FASB Accounting Standards Codification (“ASC”) Topic 805, "Business Combinations" defines the acquirer in a business combination as the entity that obtains control of one or more businesses in a business combination and establishes the acquisition date as the date that the acquirer achieves control. ASC Topic 805 requires an acquirer to recognize the assets acquired, the liabilities assumed, and any noncontrolling interest in the acquiree at the acquisition date, measured at their fair values as of that date. ASC Topic 805 also requires the acquirer to recognize contingent consideration at the acquisition date, measured at its fair value at that date . The following table summarizes the fair values of the assets acquired and liabilities of the Business assumed at the acquisition date: (in thousands) Inventories $ 11,165 Property, plant and equipment 25,570 Other assets 630 Total identifiable assets acquired 37,365 Accrued expenses 1,026 Total liabilities assumed 1,026 Net assets acquired $ 36,339 6 Table of Contents The fair value of the identifiable assets acquired and liabilities assumed of $36.3 million exceeded the purchase price of the Business of $29.7 million. Consequently, the Company reassessed the recognition and measurement of identifiable assets acquired and liabilities assumed and concluded that the valuation procedures and resulting measures were appropriate. As a result, the Company recognized a pre-tax gain of $6.6 million in the second quarter 2012 associated with the acquisition of the Business. The gain is included in the line item "Gain on acquisition of a business" in the Consolidated Statement of Income. The Company recognized $0.4 million of acquisition related costs that were expensed during the first and second quarter 2012 related to the acquisition of Bag ‘N Save and an additional $0.5 million ofcosts related to our purchase of certain assets and liabilities from NF Foods, LLC on June 25, 2012. These costs are included in the Consolidated Statement of Income under selling, general and administrative expenses. Sales of the Business included in the Consolidated Statement of Income from the acquisition date to the second quarter ended June 16, 2012 were $29.1 million. This was offset by a corresponding $16.1 million decrease in Food Distribution segment sales due to the sales to that former Food Distribution customer now being reported in the Retail segment. Although the Company made reasonable efforts to do so, synergies achieved through the integration of the Business into the Company's Retail segment, unallocated interest expense and the allocation of shared overhead specific to the Business cannot be precisely determined. Accordingly, the Company has deemed it impracticable to calculate the precise impact the Business will have on the Company's net earnings during fiscal 2012. However, please refer to "Note 12-Segment Reporting" of this Form 10-Q for a comparison of the Retail segment sales and profit for the second quarters of fiscal 2012 and 2011. Note 4 – Inventories We use the LIFO method for valuation of a substantial portion of inventories. An actual valuation of inventory under the LIFO method can be made only at the end of each year based on the inventory levels and costs at that time. Accordingly, interim LIFO calculations are based on management’s estimates of expected year-end inventory levels and costs. Because these estimates are subject to many factors beyond management’s control, interim results are subject to the final year-end LIFO inventory valuation. If the FIFO method had been used, inventories would have been approximately $87.9 million higher on June 16, 2012 and $87.3 million higher on December 31, 2011. We recorded a LIFO charge of $0.4 million during the second quarter 2012 as compared to a LIFO charge of $2.1 million during the second quarter 2011. During year-to-date 2012, we recorded a LIFO charge of $0.6 million as compared to a LIFO charge of $2.6 million during year-to-date 2011. Note 5 – Share-Based Compensation The Company is required to estimate the fair value of share-based payment awards on the date of grant using an option-pricing model. The value of the portion of the awards ultimately expected to vest is recognized as expense over the requisite service period. We recognized share-based compensation expense as a component of selling, general and administrative expense in our Consolidated Statements of Income in the amount of $0.5 million during the second quarter 2012 versus $1.4 million during the second quarter 2011. During year-to-date 2012, share-based compensation expense was $1.6 million as compared to $2.5 million during year-to-date 2011. We have four equity compensation plans under which incentive stock options, non-qualified stock options and other forms of share-based compensation have been, or may be, granted primarily to key employees and non-employee members of the Board of Directors. These plans include the 2009 Incentive Award Plan (as Amended and Restated as of March 2, 2010) (“2009 Plan”), the 2000 Stock Incentive Plan (as amended and restated on July 14, 2008) (“2000 Plan”), the Director Deferred Compensation Plan, and the 1997 Non-Employee Director Stock Compensation Plan. These plans are more fully described in Part II, Item 8 in our Annual Report on Form 10-K for the fiscal year ended December 31, 2011 under the caption “Footnote 10 – Share-based Compensation Plans” and in our Definitive Proxy Statement on Schedule 14A filed on April 4, 2012. 7 Table of Contents Since 2005, awards have taken the form of performance units (including share units pursuant to our Long-Term Incentive Plan (“LTIP”), restricted stock units (“RSUs”) and Stock Appreciation Rights (“SARs”)). Performance units have been granted during each of fiscal years 2005 through 2012 pursuant to our LTIP. These units vest at the end of a three-year performance period upon achievement of certain performance measures. 104,111 units under the 2008 plan were settled for approximately 122,000 shares of our common stock during the second quarter 2011, of which approximately 96,000 were deferred by recipients until termination of employment as provided in the plan. On December 31, 2011 the 90,670 units outstanding under the 2009 LTIP vested and were cancelled without conversion to shares of common stock because the Company did not achieve the performance metrics of the 2009 LTIP. During year-to-date 2012, a total of 207,035 units were granted pursuant to our 2012 LTIP. Depending on a comparison of the Company’s three-year compound annual growth rate of Consolidated EBITDA results to the Company’s peer group and the Company’s ranking on a blend of 1) absolute return on net assets and 2) compound annual growth rate for return on net assets as compared to the companies in the peer group, a participant could receive a number of shares ranging from zero to 200% of the number of performance units granted. Compensation expense equal to the grant date fair value (for shares expected to vest) is recorded over the three-year performance period. During fiscal 2006 through 2010, RSUs were awarded to certain executives of the Company. Awards vest in increments over the term of the grant or cliff vest on the fifth anniversary of the grant date, as designated in the award documents. In addition to the time vesting criteria, awards granted in 2008 and 2009 to two of the Company’s executives include performance vesting conditions. The Company records expense for such awards over the service vesting period if the Company anticipates the performance vesting conditions will be satisfied. On December 17, 2008, in connection with the Company’s announcement of its planned acquisition of certain military distribution assets of GSC Enterprises, Inc., certain key executives of the Company were granted a total of 267,345 SARs with a per share price of $38.44. As a result of the expiration of the vesting period of the grant on January 31, 2012, all remaining compensation expense to be recorded for this grant was expensed in the first quarter of fiscal 2012. As of December 31, 2011 267,345 SARs with a weighted average base/exercise price per SAR of $38.44 were outstanding and unvested. No SARs were granted or exercised during fiscal 2012, however approximately 23,800 SARs were forfeited by a recipient due to termination of employment.The SARs did not vest becausethe closing price per share of Nash Finch common stock was below the minimum of $55.00 required for 90 consecutive market days before January 31, 2012. Therefore, the remaining 243,545 SARs never vested. The Company wrote-off the related deferred tax asset of approximately $0.8 million with an offsetting entry to paid-in capital during the first quarter of fiscal 2012. The following table summarizes activity in our share-based compensation plans during year-to-date 2012: (in thousands, except vesting periods) Service Based Grants (Board Units and RSUs) Weighted Average Remaining Restriction/ Vesting Period (Years) Performance Based Grants (LTIP & Performance RSUs) Weighted Average Remaining Restriction/ Vesting Period (Years) Outstanding at December 31, 2011 597.9 0.2 568.2 0.7 Granted 14.2 207.4 Forfeited/cancelled - (21.5) Restrictions lapsed/ units settled (69.5) (1.4) Shares deferred upon vesting/settlement & dividend equivalents on deferred shares 12.4 4.9 Outstanding at June 16, 2012 555.0 0.2 757.6 1.0 Exercisable/unrestricted at December 31, 2011 468.4 319.9 Exercisable/unrestricted at June 16, 2012 480.7 323.4 “Shares deferred upon vesting/settlement” above are net of the performance adjustment factor applied to the “units settled” for the participants that deferred shares as provided in the plan. The weighted-average grant-date fair value of time vesting equity units and performance vesting units granted during year-to-date 2012 was $23.16 and $29.29, respectively. 8 Table of Contents Note 6 – Fair Value Measurements We account for instruments recorded at fair value under the established fair value framework. The framework also applies under other accounting pronouncements that require or permit fair value measurements. The fair value hierarchy for disclosure of fair value measurements is as follows: Level 1: Quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2: Quoted prices, other than quoted prices included in Level 1, which are observable for the assets or liabilities, either directly or indirectly. Level 3: Inputs that are unobservable for the assets or liabilities. As of June 16, 2012 and December 31, 2011, we are not a party to any financial instruments that would be subject to a fair value measurement. Other Financial Assets and Liabilities Financial assets with carrying values approximating fair value include cash and cash equivalents and accounts receivable. Financial liabilities with carrying values approximating fair value include accounts payable and outstanding checks. The carrying value of these financial assets and liabilities approximates fair value due to their short maturities. The fair value of notes receivable approximates the carrying value at June 16, 2012 and December 31, 2011. Substantially all notes receivable are based on floating interest rates which adjust to changes in market rates. Long-term debt, which includes the current maturities of long-term debt, at June 16, 2012, had a carrying value and fair value of $337.4million and $336.8million, respectively, and at December31, 2011, had a carrying value and fair value of $279.1million and $276.3 million, respectively. The fair value is based on interest rates that are currently available to us for issuance of debt with similar terms and remaining maturities. During the second quarter of 2012, we recorded a goodwill impairment of $132.0 million as compared to $0.3 million in asset impairments during the second quarter of 2011. For year-to-date 2012 and 2011, asset impairments were $132.1 million and $0.3 million, respectively. We utilize a discounted cash flow model that incorporates unobservable level 3 inputs to test for long-lived asset impairment. 9 Table of Contents Note 7 – Long-term Debt and Bank Credit Facilities Total debt outstanding was comprised of the following: (In thousands) June 16, 2012 December 31, 2011 Asset-backed credit agreement: Revolving credit $ 175,200 135,400 Senior subordinated convertible debt, 3.50% due in 2035 145,296 142,481 Notes payable and mortgage notes, variable rate due in various installments through 2019 16,890 - Industrial development bonds - 1,260 Total debt 337,386 279,141 Less current maturities - (595) Long-term debt $ 337,386 278,546 Asset-backed Credit Agreement Our credit agreement is an asset-backed loan consisting of a $520.0 million revolving credit facility, which includes a $50.0 million Swing Line sub-facility and a $75.0 million letter of credit sub-facility (the “Revolving Credit Facility”). We are required by the Credit Agreement to maintain a reserve of $100.0 million with respect to the Senior Subordinated Convertible Debt, which reserve shall increase to $150.0 million on December 15, 2012. Provided no default is existing or would arise, the Company may from time-to-time, request that the Revolving Credit Facility be increased by an aggregate amount (for all such requests) not to exceed $250.0 million. The Company can elect, at the time of borrowing, for loans to bear interest at a rate equal to the base rate, as defined in the credit agreement, or LIBOR plus a margin. The LIBOR interest rate margin was 1.75% as of June 16, 2012, and can vary quarterly in 0.25% increments between three pricing levels ranging from 1.50% to 2.00% based on the excess availability, which is defined in the credit agreement as (a) the lesser of (i) the borrowing base; or (ii) the aggregate commitments; minus (b) the aggregate of the outstanding credit extensions. As of June 16, 2012, $231.2 million was available under the Revolving Credit Facility after giving effect to outstanding borrowings and to $13.6 million of outstanding letters of credit primarily supporting workers’ compensation obligations. The Revolving Credit Facility has a 5-year term and will be due and payable in full on December 21, 2016. The Credit Agreement contains no financial covenants unless (i) an event of default occurs under the Credit Agreement, or (ii) the failure of the Company to maintain excess availability equal to or greater than 10% of the borrowing base at any time, in which event, the Company must comply with a trailing 12-month basis consolidated fixed charge covenant ratio of 1.0 : 1.0, which ratio shall continue to be tested each period thereafter until excess availability exceeds 10% of the borrowing base for three consecutive fiscal periods. The Credit Agreement contains usual and customary covenants for a facility of this type requiring the Company and its subsidiaries, among other things, to maintain collateral, comply with applicable laws, keep proper books and records, preserve corporate existence, maintain insurance and pay taxes in a timely manner. Events of default under the Credit Agreement are usual and customary for transactions of this type, subject to, in specific instances, materiality and cure periods including, among other things: (a) any failure to pay principal thereunder when due or to pay interest or fees on the due date; (b) material misrepresentations; (c) default under other agreements governing material indebtedness of the Company; (d) default in the performance or observation of any covenants; (e) any event of insolvency or bankruptcy; (f) any final judgments or orders to pay more than $15.0 million that remain unsecured or unpaid; (g) change of control, as defined in the Credit Agreement; and (h) any failure of a collateral document, after delivery thereof, to create a valid mortgage or first-priority lien. We are currently in compliance with all covenants contained within the Credit Agreement. Senior Subordinated Convertible Debt To finance a portion of the acquisition of two distribution centers in 2005, we sold $150.1 million in aggregate issue price (or $322.0 million aggregate principal amount at maturity) of senior subordinated convertible notes due in 2035. The notes are our unsecured senior subordinated obligations and rank junior to our existing and future senior indebtedness, including borrowings under our Revolving Credit Facility. See our Annual Report on Form 10-K filed with the SEC for the fiscal year ended December 31, 2011, for additional information regarding the notes. 10 Table of Contents Notes Payable and Mortgage Notes On May 18, 2012, the Company, as guarantor for U Save Foods, Inc., a Nebraska corporation and wholly-owned subsidiary of Nash Finch Company, entered into a seven year $16.9 million term loan facility (‘the Agreement”) with First National Bank of Omaha. The Agreement is secured by seven corporate-owned retail locations in Nebraska. Note 8 – Guarantees We have guaranteed lease obligations of certain food distribution customers. In the event these retailers are unable to meet their lease payments or otherwise experience an event of default, we would be unconditionally liable for the outstanding balance of their lease obligations ($6.3 million as of June 16, 2012, as compared to $7.9 million in debt and lease obligations as of December 31, 2011), which would be due in accordance with the underlying agreements. For guarantees issued after December 31, 2002, we are required to recognize an initial liability for the fair value of the obligation assumed under the guarantee. The maximum undiscounted payments we would be required to make in the event of default under these guarantees is $6.3 million, which is referenced above. These guarantees are secured by certain business assets and personal guarantees of the respective customers. We believe these customers will be able to perform under their respective agreements and that it is unlikely payments will be required or losses incurred under the guarantees. A liability representing the fair value of the obligations assumed under the guarantees of $0.7 million is included in the accompanying consolidated financial statements. We have also assigned various leases to other entities. If the assignees become unable to continue making payments under the assigned leases, we estimate our maximum potential obligation with respect to the assigned leases to be $9.4 million as of June 16, 2012 as compared to $11.4 million as of December 31, 2011. Note 9 – Income Taxes For the second quarter of 2012, our income tax benefit was $28.3 million as compared to income tax expense of $6.6 million for the second quarter of 2011. For year-to-date 2012, our income tax benefit was $24.7 million as compared to income tax expense of $11.5 million for year-to-date 2011. The provision for income taxes reflects the Company’s estimate of the effective rate expected to be applicable for the full fiscal year, adjusted for any discrete events, which are reported in the period that they occur. This estimate is re-evaluated each quarter based on the Company’s estimated tax expense for the full fiscal year. During the second quarter 2012, the Company filed reports with various taxing authorities which resulted in the refunds of tax payments. The effect of these discrete events in the second quarter was ($0.1) million. The effective tax rate for fiscal 2012 was also impacted by $14.4 million related to the goodwill impairment and the related non-deductible portion thereof. For the second quarter of 2012, our effective tax rate was 25.0% as compared to 39.5% for the second quarter of 2011. For year-to-date 2012, our effective tax rate was 23.7% as compared to 39.5% for year-to-date 2011. The total amount of unrecognized tax benefits as of the end of the second quarter of 2012 was $2.2 million. There was no net change in unrecognized tax benefits since March 24, 2012. The total amount of tax benefits that if recognized would impact the effective tax rate was $0.5 million at the end of the second quarter of 2012. We recognize interest and penalties accrued related to unrecognized tax benefits in income tax expense. At the end of the second quarter of 2012, we had approximately $0.1 million for the payment of interest and penalties accrued. We do not expect our unrecognized tax benefits to change significantly over the next 12 months. The Company or its subsidiaries file income tax returns in the U.S. federal jurisdiction, and various state and local jurisdictions. With few exceptions, we are no longer subject to U.S. federal, state or local examinations by tax authorities for years 2007 and prior. 11 Table of Contents Note 10 – Pension and Other Postretirement Benefits The following tables present the components of our pension and postretirement net periodic benefit cost: 12 Weeks Ended June 16, 2012 and June 18, 2011: Pension Benefits Other Benefits (In thousands) 2012 2011 2012 2011 Interest cost $ 471 490 6 8 Expected return on plan assets (465) (433) - - Amortization of prior service cost - - - (5) Recognized actuarial loss (gain) 197 363 (5) (3) Net periodic benefit cost $ 203 420 1 - 24 Weeks Ended June 16, 2012, and June 18, 2011: Pension Benefits Other Benefits (In thousands) 2012 2011 2012 2011 Interest cost $ 943 979 13 16 Expected return on plan assets (930) (866) - - Amortization of prior service cost - - - (10) Recognized actuarial loss (gain) 393 727 (10) (7) Net periodic benefit cost $ 406 840 3 (1) Weighted-average assumptions used to determine net periodic benefit cost for the second quarter and year-to-date periods of 2012 and 2011 are as follows: Pension Benefits Other Benefits 2012 2011 2012 2011 Weighted-average assumptions: Discount rate 4.35% 5.10% 4.35% 5.10% Expected return on plan assets 6.00% 6.00% N/A N/A Rate of compensation increase N/A N/A N/A N/A Total contributions to our pension plan in fiscal 2012 are expected to be $3.6 million. Multi-employer pension plan Certain of our unionized employees are covered by the Central States Southeast and Southwest Areas Pension Funds (“the Plan”), a multi-employer pension plan. Contributions are determined in accordance with the provisions of negotiated union contracts and are generally based on the number of hours worked. In fiscal 2011, the Company contributed $3.3 million to the Plan. Based on the most recent information available, we believe the present value of actuarial accrued liabilities of the Plan substantially exceeds the value of the assets held in trust to pay benefits. The underfunding is not a direct obligation or liability of the Company. However, if the Company were to exit certain markets or otherwise cease making contributions to the Plan, the Company could trigger a substantial withdrawal liability. The amount of any increase in contributions will depend upon several factors, including the number of employers contributing to the Plan, results of the Company’s collective bargaining efforts, investment returns on assets held by the Plan, actions taken by the trustees of the Plan, and actions that the Federal government may take. The Company does not believe it is likely that events requiring recognition of a withdrawal liability will occur. Any adjustment for withdrawal liability will be recorded when it is probable that a liability exists and can be reasonably estimated. A more detailed discussion of the risks associated with the Plan are contained in Part I, Item 1A, “Risk Factors,” of our Annual Report filed with the SEC on Form 10-K for the fiscal year ended December 31, 2011. Note 11 – Earnings (Loss) Per Share The following table reflects the calculation of basic and diluted earnings (loss) per share: Second Quarter Year-to-Date Ended Ended (In thousands, except per share amounts) June 16, 2012 June 18, 2011 June 16, 2012 June 18, 2011 Net earnings (loss) $ (84,968) 10,051 (79,514) 17,532 Net earnings (loss) per share-basic: Weighted-average shares outstanding 12,966 12,744 12,958 12,731 Net earnings (loss) per share-basic $ (6.55) 0.79 (6.14) 1.38 Net earnings (loss) per share-diluted: Weighted-average shares outstanding 12,966 12,744 12,958 12,731 Shares contingently issuable - 298 - 298 Weighted-average shares and potential dilutive shares outstanding 12,966 13,042 12,958 13,029 Net earnings (loss) per share-diluted $ (6.55) 0.77 (6.14) 1.35 12 Table of Contents In 2011, SARs were excluded from the calculation of diluted net earnings per share because the exercise price was greater than the market price of the stock and would have been anti-dilutive under the treasury stock method. The senior subordinated convertible notes due in 2035 will be convertible at the option of the holder, only upon the occurrence of certain events, at an adjusted conversion rate of 9.6224 shares (initially 9.3120) of our common stock per $1,000 principal amount at maturity of notes (equal to an adjusted conversion price of approximately $48.44 per share). Upon conversion, we will pay the holder the conversion value in cash up to the accreted principal amount of the note and the excess conversion value, if any, in cash, stock or both, at our option. The notes are only dilutive above their accreted value and for all periods presented the weighted average market price of the Company’s stock did not exceed the accreted value. Therefore, the notes are not dilutive to earnings per share for any of the periods presented. Vested shares deferred by executives and board members are included in the calculation of basic earnings per share. Other performance units and RSUs granted between 2007 and 2012 pursuant to the 2000 Plan and 2009 Plan will be settled in shares of Nash Finch common stock. Unvested RSUs are not included in basic earnings per share until vested. Due to the net loss for both the second quarter and year-to-date periods of 2012, the calculation of diluted earnings per share is the same as the calculation of basic earnings per share. When a separate calculation of diluted earnings per share is made, as it was for the second quarter and year-to-date periods of 2011, all shares of time-restricted stock are included in diluted earnings per share using the treasury stock method, if dilutive. Performance units granted for the LTIP are only issuable if certain performance criteria are met, making these shares contingently issuable. Therefore, the performance units were included in diluted earnings per share for the second quarter and year-to-date periods of 2011 at the payout percentage based on performance criteria results as of the end of the respective reporting period and then accounted for using the treasury stock method, if dilutive. For the second quarter of 2011, approximately 60,000 shares related to the LTIP and 238,000 shares related to RSUs were included under “shares contingently issuable” in the calculation of diluted EPS. For year-to-date 2011, approximately 54,000 shares related to the LTIP and 244,000 shares related to RSUs were included under “shares contingently issuable” in the calculation of diluted EPS. Note 12 – Segment Reporting We sell and distribute products that are typically found in supermarkets and operate three reportable operating segments. The Military segment consists of eight distribution centers that distribute products to military commissaries and exchanges and one shared facility which services both Military and independent Food Distribution customers. Included in the Military distribution center total is our facility in Oklahoma City, Oklahoma, which was purchased during 2010 and became operational during the first quarter of fiscal 2012. Our Food Distribution segment consists of 14 distribution centers that sell to independently operated retail grocery stores, our corporate owned stores and other customers. As of June 16, 2012, the Retail segment consists of 56 corporate-owned stores that sell directly to the consumer. 13 Table of Contents A summary of the major segments of the business is as follows: Second Quarter Ended June 16, 2012 June 18, 2011 (In thousands) Sales from external customers Inter-segment sales Segment profit 1 Sales from external customers Inter-segment sales Segment profit Military $ 523,212 - 8,570 529,141 - 11,285 Food Distribution 433,133 71,793 5,517 459,465 55,313 7,709 Retail 136,453 - 2,390 110,969 - 2,128 Eliminations - (71,793) - - (55,313) - Total $ 1,092,798 - 16,477 1,099,575 - 21,122 Year-to-Date Ended June 16, 2012 June 18, 2011 (In thousands) Sales from external customers Inter-segment sales Segment profit 1 Sales from external customers Inter-segment sales Segment profit Military $ 1,054,508 - 19,044 1,066,581 - 23,432 Food Distribution 857,712 123,663 7,855 909,772 110,235 13,554 Retail 239,212 - 3,051 223,031 - 1,144 Eliminations - (123,663) - - (110,235) - Total $ 2,151,432 - 29,950 2,199,384 - 38,130 Reconciliation to Consolidated Statements of Income: Second Quarter Ended Year-to-Date Ended June 16, June 18, June 16, June 18, (In thousands) 2012 2011 2012 2011 Total segment profit 1 $ 16,477 21,122 29,950 38,130 Unallocated amounts: Gain on acquisition of a business 6,639 - 6,639 - Goodwill impairment (131,991) - (131,991) - Interest (4,425) (4,508) (8,829) (9,146) Earnings before income taxes $ (113,300) 16,614 (104,231) 28,984 1 Segment profit excludes goodwill impairment and gain on acquisition of a business Note 13 – Legal Proceedings We are engaged from time-to-time in routine legal proceedings incidental to our business. We do not believe that these routine legal proceedings, taken as a whole, will have a material impact on our business or financial condition. Note 14 – Subsequent Event – Acquisition On June 25, 2012, U Save Foods, Inc., a Nash Finch wholly-owned subsidiary, completed an asset purchase of NF Foods, LLC (DBA No Frills Supermarkets or “No Frills”). The Company acquired certain assets and liabilities relating to eighteen retail supermarkets, fourteen of which are located in Nebraska, primarily in the Greater Omaha market; and the other four are located in western Iowa. No Frills was a long time customer of Nash Finch. The aggregate purchase price paid was approximately $47.5 million, and is subject to customary post-closing adjustments based upon changes in the working capital of the purchased businesses. A final purchase price will be determined within ninety days after the closing date. The eighteen retail grocery stores represented approximately $230 million in annual retail sales for the NF Foods, LLC fiscal year ended December 31, 2011. The acquisition was funded by the Company’s existing asset-backed credit agreement. 14 Table of Contents I TEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward Looking Information and Cautionary Factors This report contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. Such statements relate to trends and events that may affect our future financial position and operating results. Any statement contained in this report that is not a statement of historical fact may be deemed a forward-looking statement. For example, words such as “may,” “will,” “should,” “likely,” “expect,” “anticipate,” “estimate,” “believe,” “intend, ” “potential” or “plan,” or comparable terminology, are intended to identify forward‑looking statements. Such statements are based upon current expectations, estimates and assumptions, and entail various risks and uncertainties that could cause actual results to differ materially from those expressed in such forward‑looking statements. Important factors known to us that could cause or contribute to material differences include, but are not limited to the following: • the effect of competition on our food distribution, military and retail businesses; • general sensitivity to economic conditions, including the uncertainty related to the current state of the economy in the U.S.and worldwide economic slowdown; disruptions to the credit and financial markets in the U.S.and worldwide; changes in market interest rates; continued volatility in energy prices and food commodities; • macroeconomic and geopolitical events affecting commerce generally; • changes in consumer buying and spending patterns; • our ability to identify and execute plans to expand our food distribution, military and retail operations; • possible changes in the military commissary system, including those stemming from the redeployment of forces, congressional action and funding levels; • our ability to identify and execute plans to improve the competitive position of our retail operations; • the success or failure of strategic plans, new business ventures or initiatives; • our ability to successfully integrate and manage current or future businesses we acquire, including the ability to manage credit risks and retain the customers of those operations; • changes in credit risk from financial accommodations extended to new or existing customers; • significant changes in the nature of vendor promotional programs and the allocation of funds among the programs; • limitations on financial and operating flexibility due to debt levels and debt instrument covenants; • legal, governmental, legislative or administrative proceedings, disputes, or actions that result in adverse outcomes; • our ability to identify and remediate any material weakness in our internal controls that could affect our ability to detect and prevent fraud, expose us to litigation, or prepare financial statements and reports in a timely manner; • changes in accounting standards; • technology failures that may have a material adverse effect on our business; • severe weather and natural disasters that may impact our supply chain; • unionization of a significant portion of our workforce; • costs related to a multi-employer pension plan which has liabilities in excess of plan assets; • changes in health care, pension and wage costs and labor relations issues; • product liability claims, including claims concerning food and prepared food products; • threats or potential threats to security; • unanticipated problems with product procurement; and • maintaining our reputation and corporate image. A more detailed discussion of many of these factors, as well as other factors, that could affect the Company’s results is contained in Part I, Item 1A, “Risk Factors,” of our Annual Report on Form 10-K for the fiscal year ended December 31, 2011. You should carefully consider each of these factors and all of the other information in this report. We believe that all forward-looking statements are based upon reasonable assumptions when made. However, we caution that it is impossible to predict actual results or outcomes and that accordingly you should not place undue reliance on these statements. Forward-looking statements speak only as of the date when made and we undertake no obligation to revise or update these statements in light of subsequent events or developments. Actual results and outcomes may differ materially from anticipated results or outcomes discussed in forward-looking statements. You are advised, however, to consult any future disclosures we make on related subjects in future reports to the Securities and Exchange Commission (“SEC”). 15 Table of Contents Overview In terms of revenue, we are the second largest publicly traded wholesale food distributor in the United States serving the retail grocery industry and the military commissary and exchange systems. Our business consists of three primary operating segments: Military Food Distribution (“Military”), Food Distribution and Retail. In November 2006, we announced the launch of a strategic plan, Operation Fresh Start, designed to sharpen our focus and provide a strong platform to support growth initiatives. Our strategic plan is built upon extensive knowledge of current industry, consumer and market trends, and is formulated to differentiate the Company. The strategic plan includes long-term initiatives to increase revenues and earnings, improve productivity and cost efficiencies of our military, food distribution and retail business segments, and leverage our corporate support services. The Company has strategic initiatives to improve working capital, manage debt, and increase shareholder value through capital expenditures with acceptable returns on investment. Several important elements of the strategic plan include: · Supply chain services focused on supporting our businesses with warehouse management, inbound and outbound transportation management and customized solutions for each business; · Growing the Military segment through acquisition and expansion of products and services, as well as creating warehousing and transportation cost efficiencies with a long-term distribution center strategic plan; · Providing our independent retail customers with a high level of order fulfillment, broad product selection including leveraging the Our Family ® brand, support services emphasizing best-in-class offerings in marketing, advertising, merchandising, store design and construction, market research, retail store support, retail pricing and license agreement opportunities; and · Retail formats designed to appeal to the needs of today’s consumers. In addition to the strategic initiatives already in progress, our 2012 initiatives consist of the following: · Continue implementation of our military distribution center network expansion; · Execute supply chain and center store initiatives within our food distribution segment; · Implement cost reduction and profit improvement initiatives; and · Identify acquisitions that support our strategic plan. Our Military segment contracts with manufacturers to distribute a wide variety of food products to military commissaries and exchanges located in the United States and the District of Columbia, and in Europe, Puerto Rico, Cuba, the Azores, Egypt and Bahrain. We have over 30 years of experience acting as a distributor to U.S. military commissaries and exchanges. During the third quarter of fiscal 2010, we purchased a facility in Oklahoma City, Oklahoma for expansion of our Military business. This facility became operational during the first quarter of fiscal 2012. Our Food Distribution segment sells and distributes a wide variety of nationally branded and private label grocery products and perishable food products from 14 distribution centers to corporate-owned retail locations and approximately 1,500 independent retail locations located in 29 states, primarily in the Midwest, Great Lakes,and Southeast regions of the United States. Our Retail segment operated 56 corporate-owned grocery stores primarily in the Upper Midwest as of June 16, 2012. During the second quarter of 2012, we acquired twelve Bag ‘N Save supermarkets located in Omaha and York, Nebraska. This expansion of the Retail segment was offset by the sale of six stores and the closure of two stores since the end of the first quarter of 2011. We are implementing initiatives of varying scope and duration with a view toward improving ourfinancial performance. These initiatives include designing and reformatting some of our retail stores into alternative formats to increase overall retail sales performance. As we continue to assess the impact of performance improvement initiatives and the operating results of individual stores, we may need to recognize additional impairments of long-lived assets associated with our Retail segment, and may incur restructuring or other charges in connection with closure or sales activities. The Retail segment yields a higher gross profit percent of sales and higher selling, general and administrative (“SG&A”) expenses as a percent of sales compared to our Food Distribution and Military segments. Thus, changes in sales of the Retail segment can have a disproportionate impact on consolidated gross profit and SG&A as compared to similar changes in sales in our Food Distribution and Military segments. 16 Table of Contents Results of Operations Sales The following tables summarize our sales activity for the 12 weeks ended June 16, 2012 (“second quarter 2012”) compared to the 12 weeks ended June 18, 2011 (“second quarter 2011”) and the 24 weeks ended June 16, 2012 (“year-to-date 2012”) compared to the 24 weeks ended June 18, 2011 (“year-to-date 2011”): Second quarter 2012 Second quarter 2011 Increase/ (Decrease) (In thousands) Sales Percent of Sales Sales Percent of Sales $ % Segment Sales: Military $ 523,212 47.9% 529,141 48.1% (5,929) (1.1%) Food Distribution 433,133 39.6% 459,465 41.8% (26,332) (5.7%) Retail 136,453 12.5% 110,969 10.1% 25,484 23.0% Total Sales $ 1,092,798 100.0% 1,099,575 100.0% (6,777) (0.6%) Year-to-date 2012 Year-to-date 2011 Increase/(Decrease) (In thousands) Sales Percent of Sales Sales Percent of Sales $ % Segment Sales: Military $ 1,054,508 49.0% 1,066,581 48.5% (12,073) (1.1%) Food Distribution 857,712 39.9% 909,772 41.4% (52,060) (5.7%) Retail 239,212 11.1% 223,031 10.1% 16,181 7.3% Total Sales $ 2,151,432 100.0% 2,199,384 100.0% (47,952) (2.2%) Total Company sales declined 0.6% during the second quarter of 2012 as compared to the prior year quarter. The acquisition of twelve Bag ‘N Save stores during the second quarter of 2012 resulted in a $29.1 million increase in Retail segment sales, partially offset by a $16.1 million decrease in Food Distribution segment sales due to the sales to that former Food Distribution customer now being reported in the Retail segment. After adjusting for the effect of this acquisition and the sale and closing ofretail stores, total Company comparable sales declined 1.5% during the second quarter of 2012. Total Company sales declined 2.2% during year-to-date 2012 as compared to the prior year period. Adjusted for the effect of the Bag ‘N Save acquisition and the sale and closing ofretail stores, total Company comparable sales declined 2.3% during year-to-date 2012. Military segment sales decreased 1.1% during the second quarter of 2012 as compared to the prior year quarter. During the second quarter of 2012, a larger portion of Military sales were made on a consignment basis, which are included in our reported sales on a net basis. The year-over-year increase in consignment sales was $3.4 million in the second quarter of 2012. Including the impact of consignment sales, comparable Military sales decreased 0.5% in the second quarter of 2012 as compared to the prior year quarter. Overseas sales decreased by 0.6% while domestic sales decreased by 1.2% as compared to the prior year quarter. Military segment sales decreased 1.1% during year-to-date 2012 as compared to the prior year period. During year-to-date 2012, a larger portion of Military sales were made on a consignment basis, which are included in our reported sales on a net basis. The year-over-year increase in consignment sales was $2.6 million during year-to-date 2012. Including the impact of consignment sales, comparable Military sales decreased 0.8% during year-to-date 2012 as compared to the prior year period. Domestic sales decreased by 0.2% while overseas sales decreased by 5.7% as compared to the prior year period. 17 Table of Contents Domestic and overseas sales represented the following percentages of Military segment sales: Second Quarter Year-to-date 2012 2011 2012 2011 Domestic 82.1% 82.2% 83.3% 82.5% Overseas 17.9% 17.8% 16.7% 17.5% Food Distribution sales decreased 5.7% during the second quarter of 2012 as compared to the prior year quarter. This was partially due to the effect of the Bag ‘N Save acquisition, which resulted in a $16.1 million decrease in Food Distribution segment sales, since sales to that former Food Distribution customer are now reported in the Retail segment sales. Excluding the impact of the Bag ‘N Save acquisition, Food Distribution sales decreased 2.2% compared to the prior year quarter. This decrease was attributable to prior year sales to lost customers exceeding new account gains reflected in current year sales, as well as a reduction in sales to existing customers. Food Distribution sales decreased 5.7% during year-to-date 2012 as compared to the prior year period. The Bag ‘N Save acquisition was responsible for $16.1 million of the year-over-year decrease in sales. Excluding the impact of the Bag ‘N Save acquisition, Food Distribution sales decreased 4.0% compared to the prior year period. This decrease was attributable to prior year sales to lost customers exceeding new account gains reflected in current year sales, as well as a reduction in sales to existing customers. Retail sales increased 23.0% during the second quarter of 2012 as compared to the prior year quarter. The increase in Retail sales is primarily attributable to the Bag ‘N Save acquisition, which was responsible for a $29.1 million increase in sales as compared to the prior year quarter. This was partially offset by the effect of the sale and closing of retailstores since the beginning of the second quarter of 2011. Same store sales decreased 0.3% during the second quarter of 2012. Same store sales compare retail sales for stores which were in operation for the same number of weeks in the comparative periods. Retail sales increased 7.3% during year-to-date 2012 as compared to the prior year period. The increase in Retail sales is primarily attributable to the Bag ‘N Save acquisition, which was responsible for a $29.1 million increase in sales as compared to the prior year period. This was partially offset by the effect of the sale and closing ofretail stores since the beginning of the first fiscal quarter of 2011. Same store sales decreased 0.8% during year-to-date 2012. During the second quarters of 2012 and 2011, our corporate store count changed as follows: Second quarter 2012 Second quarter 2011 Number of stores at beginning of period 46 52 Acquired stores 12 - Sold stores (2) (4) Closed stores - (2) Number of stores at end of period 56 46 During year-to-date 2012 and 2011, our corporate store count changed as follows: Year-to-date 2012 Year-to-date 2011 Number of stores at beginning of period 46 52 Acquired stores 12 - Sold stores (2) (4) Closed stores - (2) Number of stores at end of period 56 46 Consolidated Gross Profit Consolidated gross profit was 8.1% of sales for the second quarter of 2012 as compared to 8.2% of sales for the second quarter of 2011. Our gross margins were negatively impacted in the second quarter partially due to higher inflation in the prior year quarter resulting in a higher than normal prior year gross margin performance. Partially offsetting this was a favorable impact of 0.5% of sales in the second quarter of 2012 due to a sales mix shift between our business segments between the years. This was primarily due to the Bag ‘N Save acquisition, which was responsible for a significant increase in Retail segment sales during the second quarter of 2012. The Retail segment has a higher gross profit margin than the Food Distribution and Military segments. 18 Table of Contents Consolidated gross profit was 7.9% of sales for year-to-date 2012 as compared to 8.2% of sales for year-to-date 2011. Our gross margins were negatively impacted during year-to-date 2012 partially due to higher inflation in the prior year period resulting in a higher than normal prior year gross margin performance. In addition, declines in perishable commodity prices in the current year have also temporarily impacted gross margin performance. Partially offsetting this was a favorable impact of 0.2% of sales in the second quarter of 2012 due to a sales mix shift between our business segments between the years. This was primarily due to the Bag ‘N Save acquisition, which was responsible for a significant increase in Retail segment sales during year-to-date 2012. Gain on Acquisition of a Business A pre-tax gain on the acquisition of a business of $6.6 million was recognized during the second quarter 2012 related to the Bag ’N Save acquisition. The fair value of the identifiable assets acquired net of liabilities assumed of $36.3 million exceeded the purchase price paid for the business of $29.7 million. Consequently, we reassessed the recognition and measurement of identifiable assets acquired and liabilities assumed and concluded that the valuation procedures and resulting measures were appropriate . As a result, the Company recognized a pre-tax gain of $6.6 million in the second quarter 2012 associated with the acquisition of the Business. The gain is included in the line item “Gain on acquisition of a business” in the Consolidated Statement of Income. Goodwill Impairment During the second quarter we performed an impairment test of goodwill due to market conditions as of the end of our fifth fiscal period. The Company’s market capitalization as calculated, using the share price multiplied by the shares outstanding, had declined in the second quarter and from fiscal year end 2011 resulting in a market value significantly lower than the fair value of the business segments. We recorded a goodwill impairment charge of $132.0 million in the second quarter of fiscal 2012, of which $113.0 million related to our Food Distribution segment and $19.0 million related to our Retail segment. Consolidated Selling, General and Administrative Expenses Consolidated SG&A was 5.8% of sales for the second quarter of 2012 as compared to 5.5% of sales for the second quarter of 2011. Our SG&A margin was negatively impacted by 0.4% of sales in comparison to the prior year quarter due to a sales mix shift between our business segments between the years. This was primarily due to the Bag ‘N Save acquisition, which was responsible for a significant increase in Retail segment sales during the second quarter of 2012. The Retail segment has higher SG&A expenses as a percent of sales compared to our other business segments. Consolidated SG&A was 5.6% of sales for both year-to-date 2012 and year-to-date 2011. Our SG&A margin was negatively impacted by 0.2% of sales in comparison to the prior year period due to a sales mix shift between our business segments between the years. This was primarily due to the Bag ‘N Save acquisition, which was responsible for a significant increase in Retail segment sales during year-to-date 2012. Partially offsetting this, our SG&A margin was positively impacted in comparison to the prior year period due to a $2.0 million non-cash write-down of long-lived assets that occurred in the first quarter of 2011. Depreciation and Amortization Expense Depreciation and amortization expense was $8.4 million for both the second quarter of 2012 and the second quarter of 2011. Depreciation and amortization expense during the second quarter of 2012 for our Food Distribution segment decreased by $0.6 million as compared to the prior year. This was offset by a $0.6 million increase for our Military segment, which is primarily the result of our facility in Oklahoma City becoming operational in the first quarter of 2012. Depreciation and amortization expense was $16.6 million for year-to-date 2012 as compared to $17.0 million for year-to-date 2011. Depreciation and amortization expense during year-to-date 2012 for our Food Distribution and Retail segments decreased by $1.0 million and $0.4 million, respectively, as compared to the prior year. This was partially offset by a $1.0 million increase for our Military segment, which is primarily the result of our facility in Oklahoma City becoming operational in the first quarter of 2012. 19 Table of Contents Interest Expense Interest expense was $5.5 million for the second quarter of 2012 as compared to $5.4 million for the second quarter of 2011. Average borrowing levels increased to $367.4 million during the second quarter of 2012 from $350.5 million during the second quarter of 2011. The effective interest rate was 3.7% for the second quarter of 2012 as compared to 4.1% for the second quarter of 2011. Interest expense was $10.6 million for year-to-date 2012 as compared to $10.8 million for year-to-date 2011. Average borrowing levels decreased to $342.8 million during year-to-date 2012 from $356.6 million during year-to-date 2011. The effective interest rate was 4.0% for year-to-date 2012 as compared to 4.1% for year-to-date 2011. Certain components of our interest expense are excluded from the calculation of our effective interest rate as the costs are not directly attributable to our long-term borrowing rates. The calculation of our effective interest rate excludes non-cash interest required to be recognized on our senior subordinated convertible notes . Non-cash interest expense recognized was $1.4 million and $1.3 million for the second quarters of 2012 and 2011, respectively. Non-cash interest expense recognized was $2.8 million and $2.6 million for the year-to-date periods of 2012 and 2011, respectively. Additionally, the calculation of our average borrowing levels includes the unamortized equity component of our senior subordinated convertible notes that is required to be recognized . The inclusion of the unamortized equity component brings the basis in our senior subordinated convertible notes to $150.1 million for purposes of calculating our average borrowing levels, or their aggregate issue price, on which we are required to pay semi-annual cash interest at a rate of 3.50% until March 15, 2013. Income Taxes Income tax expense is provided on an interim basis using management’s estimate of the annual effective rate. Our effective tax rate for the full fiscal year is subject to change and may be impacted by changes to nondeductible items and tax reserve requirements in relation to our forecasts of operations, sales mix by taxing jurisdictions, or changes in tax laws and regulations. The effective income tax rate was 25.0% and 39.5% for the second quarters of 2012 and 2011, respectively. The effective income tax rate was 23.7% and 39.5% for year-to-date 2012 and 2011, respectively. During the second quarter of 2012, the Company filed claims with and received refunds from various tax authorities. Accordingly, the Company reported the effect of these discrete events in the second quarter of 2012. The effective tax rate for the second quarter 2012 is reflective of the results from these refunds of ($0.1) million and $14.4 million related to the goodwill impairment charges and the non-deductible portion thereof. The effective rate for the second quarter differed from statutory rates due to the amount of permanent book tax differences relative to the Company’s pre-tax book income. We estimate the full year effective tax rate for 2012 will be approximately 15.3%, which excludes the potential impact of any additional discrete events. Net Earnings (Loss) During the second quarter of 2012, we recorded a net loss of $85.0 million or $6.55 per diluted share as compared to net earnings of $10.1 million, or $0.77 per diluted share, during the second quarter of 2011. During year-to-date 2012, we recorded a net loss of $79.5 million or $6.14 per diluted share as compared to net earnings of $17.5 million, or $1.35 per diluted share, during year-to-date 2011. Net earnings in the periods presented in this report were affected by the events included in the discussion above. 20 Table of Contents Liquidity and Capital Resources The following table summarizes our cash flow activity and should be read in conjunction with the Consolidated Statements of Cash Flows: 24 Weeks Ended June 16, June 18, Increase/ (In thousands) 2012 2011 (Decrease) Net cash provided by (used in) operating activities $ (13,379) $ 37,492 (50,871) Net cash used in investing activities (41,543) (34,138) (7,405) Net cash provided by (used in) financing activities 55,006 (3,525) 59,531 Net change in cash $ 84 $ (171) 255 Cash provided by operating activities decreased by $50.9 million during year-to-date 2012 as compared to the prior year. Inventories increased $33.2 million during year-to-date 2012, as compared to a decrease in inventory of $21.3 million in the prior year period, which contributed $54.5 million to the year-over-year decrease in cash provided by operating activities. Also contributing to this decrease was a $15.9 million year-over-year decrease in net cash earnings. This was partially offset by a $18.6 million year-over-year reduction in cash used related to our accounts payable. Net cash used in investing activities increased by $7.4 million during year-to-date 2012 as compared to the prior year. Net cash used in investing activities during year-to-date 2012 consisted primarily of $29.7 million to purchase the twelve Bag ‘N Save supermarkets and $9.9 million in other additions to property, plant and equipment. Net cash used in investing activities during year-to-date 2011 consisted primarily of $33.1 million in additions to property, plant and equipment, of which $27.6 million was related to the purchase of the real estate associated with our military distribution facility in Norfolk, Virginia, which was previously a leased location. Cash provided by financing activities increased by $58.5 million during year-to-date 2012 as compared to the prior year. During year-to-date 2012, cash provided by financing activities consisted primarily of proceeds of revolving debt of $39.8 million, proceeds of $16.9 million from mortgage financing related to the Bag ‘N Save acquisition, and increased outstanding checks of $5.9 million partially offset by dividend payments of $4.4 million. Cash used in financing activities during year-to-date 2011 included dividend payments of $4.4 million and a decrease in outstanding checks of $1.5 million partially offset by proceeds of revolving debt of $4.7 million. During the remainder of fiscal 2012, we expect that cash flows from operations will be sufficient to meet our working capital needs, with temporary draws on our credit facility during the year to build inventories for certain holidays. Longer term, we believe that cash flows from operations, short-term bank borrowing, various types of long-term debt and lease and equity financing will be adequate to meet our working capital needs, planned capital expenditures and debt service obligations. There can be no assurance, however, that we will continue to generate cash flows at current levels as our business is sensitive to trends in consumer spending at our customer locations and our owned retail food stores, as well as certain factors outside of our control, including, but not limited to, the current and future state of the U.S. and global economy, competition, recent and potential future disruptions to the credit and financial markets in the U.S. and worldwide and continued volatility in food and energy commodities. Please see Part I, Item 1A “Risk Factors” of our Annual Report on Form 10-K filed with the SEC for the fiscal year ended December 31, 2011, for a more detailed discussion of potential factors that may have an impact on our liquidity and capital resources. Asset-backed Credit Agreement Our credit agreement is an asset-backed loan consisting of a $520.0 million revolving credit facility, which includes a $50.0 million Swing Line sub-facility and a $75.0 million letter of credit sub-facility (the “Revolving Credit Facility”). We are required by the Credit Agreement to maintain a reserve of $100.0 million with respect to the Senior Subordinated Convertible Debt, which reserve shall increase to $150.0 million on December 15, 2012. Provided no default is existing or would arise, we may from time-to-time, request that the Revolving Credit Facility be increased by an aggregate amount (for all such requests) not to exceed $250.0 million. The Revolving Credit Facility has a 5-year term and will be due and payable in full on December 21, 2016. We can elect, at the time of borrowing, for loans to bear interest at a rate equal to the base rate, as defined in the credit agreement, or LIBOR plus a margin. The LIBOR interest rate margin was 1.75% as of June 16, 2012, and can vary quarterly in 0.25% increments between three pricing levels ranging from 1.50% to 2.00% based on the excess availability, which is defined in the credit agreement as (a) the lesser of (i) the borrowing base; or (ii) the aggregate commitments; minus (b) the aggregate of the outstanding credit extensions. 21 Table of Contents The Credit Agreement contains no financial covenants unless (i) an event of default occurs under the Credit Agreement, or (ii) the failure of the Company to maintain excess availability equal to or greater than 10% of the borrowing base at any time, in which event, the Company must comply with a trailing 12-month basis consolidated fixed charge covenant ratio of 1.0 : 1.0, which ratio shall continue to be tested each period thereafter until excess availability exceeds 10% of the borrowing base for three consecutive fiscal periods. The Credit Agreement contains usual and customary covenants for a facility of this type requiring the Company and its subsidiaries, among other things, to maintain collateral, comply with applicable laws, keep proper books and records, preserve corporate existence, maintain insurance and pay taxes in a timely manner. Events of default under the Credit Agreement are usual and customary for transactions of this type, subject to, in specific instances, materiality and cure periods including, among other things: (a) any failure to pay principal thereunder when due or to pay interest or fees on the due date; (b) material misrepresentations; (c) default under other agreements governing material indebtedness of the Company; (d) default in the performance or observation of any covenants; (e) any event of insolvency or bankruptcy; (f) any final judgments or orders to pay more than $15.0 million that remain unsecured or unpaid; (g) change of control, as defined in the Credit Agreement; and (h) any failure of a collateral document, after delivery thereof, to create a valid mortgage or first-priority lien. As of June 16, 2012, $231.2 million was available under the Revolving Credit Facility after giving effect to outstanding borrowings and to $13.6 million of outstanding letters of credit primarily supporting workers’ compensation obligations. We are currently in compliance with all covenants contained within the Credit Agreement. Our Revolving Credit Facility represents one of our primary sources of liquidity, both short-term and long-term, and the continued availability of credit under that agreement is of material importance to our ability to fund our capital and working capital needs. Senior Subordinated Convertible Debt We also have outstanding $150.1 million in aggregate issue price (or $322.0 million in aggregate principal amount at maturity) of senior subordinated convertible notes due in 2035. The notes are unsecured senior subordinated obligations and rank junior to our existing and future senior indebtedness, including borrowings under our Revolving Credit Facility. Cash interest at the rate of 3.50% per year is payable semi-annually on the issue price of the notes until March 15, 2013. After that date, cash interest will not be payable, unless contingent cash interest becomes payable, and original issue discount for non-tax purposes will accrue on the notes daily at a rate of 3.50% per year until the maturity date of the notes. See our Annual Report on Form 10-K filed with the SEC for the fiscal year ended December 31, 2011, for additional information. Notes Payable and Mortgage Notes On May 18, 2012, the Company, as guarantor for U Save Foods, Inc., a Nebraska corporation and wholly-owned subsidiary of Nash Finch Company, entered into a seven year $16.9 million term loan facility (‘the Agreement”) with First National Bank of Omaha. The Agreement is secured by seven corporate-owned retail locations in Nebraska. Consolidated EBITDA (Non-GAAP Measurement) The following is a reconciliation of EBITDA and Consolidated EBITDA to net earnings for the second quarters and year-to-date periods of 2012 and 2011 (amounts in thousands): Second quarter Second quarter Year-to-Date Year-to-Date Net earnings (loss) $ (84,968) 10,051 $ (79,514) 17,532 Income tax expense (benefit) (28,332) 6,563 (24,717) 11,452 Interest expense 5,460 5,355 10,598 10,814 Depreciation and amortization 8,382 8,367 16,586 16,950 EBITDA (99,458) 30,336 (77,047) 56,748 LIFO charge 420 2,131 602 2,632 Gain on acquisition of a business (6,639) - (6,639) - Goodwill impairment 131,991 - 131,991 - Provision for (recovery of) lease reserves (33) 159 (33) 607 Asset impairments - 349 62 349 Net loss (gain) on sale of real estate and other assets 89 (391) (387) 1,405 Share-based compensation 546 1,372 1,640 2,531 Subsequent cash payments on non-cash charges (729) (572) (1,172) (1,076) Consolidated EBITDA $ 26,187 33,384 $ 49,017 63,196 22 Table of Contents EBITDA and Consolidated EBITDA are measures used by management to measure operating performance. EBITDA is defined as net earnings before interest, taxes, depreciation, and amortization. Consolidated EBITDA excludes certain non-cash charges and other items that management does not utilize in assessing operating performance and is a metric used to determine payout of performance units pursuant to our Short-Term and Long-Term Incentive Plans. The above table reconciles net earnings to EBITDA and Consolidated EBITDA. Not all companies utilize identical calculations; therefore, the presentation of EBITDA and Consolidated EBITDA may not be comparable to other identically titled measures of other companies. Neither EBITDA or Consolidated EBITDA are recognized terms under GAAP and do not purport to be an alternative to net earnings as an indicator of operating performance or any other GAAP measure. In addition, EBITDA and Consolidated EBITDA are not intended to be measures of free cash flow for management’s discretionary use since they do not consider certain cash requirements, such as interest payments, tax payments and capital expenditures. Off-Balance Sheet Arrangements As of the date of this report, we do not participate in transactions that generate relationships with unconsolidated entities or financial partnerships, often referred to as structured finance or special purpose entities, which are generally established for the purpose of facilitating off-balance sheet arrangements or other contractually narrow or limited purposes. Recoverability of Goodwill During the second quarter we performed an impairment test of goodwill due to market conditions as of the end of our fifth fiscal period. The Company’s market capitalization as calculated using the share price multiplied by the shares outstanding had declined in the second quarter and from fiscal year end 2011, resulting in a market value significantly lower than the fair value of the business segments. We recorded a goodwill impairment charge of $132.0 million in the second quarter of fiscal 2012, of which $113.0 million related to our Food Distribution segment and $19.0 million related to our Retail segment.
